11 Mich. App. 348 (1968)
157 N.W.2d 698
In re APPORTIONMENT OF THE ONTONAGON COUNTY BOARD OF SUPERVISORS  1967.
Docket No. 3,714.
Michigan Court of Appeals.
Statute and plan declared unconstitutional February 19, 1968.
Statute and plan declared constitutional April 30, 1968.
Messner & LaBine, for plaintiff, Carp Lake Township.
Allen R. Briggs, Ontonagon County Prosecuting Attorney, for defendants.
Amici Curiae:
Frank J. Kelley, Attorney General, and Robert A. Derengoski, Solicitor General, for the Attorney General.
Rothe, Marston, Mazey, Sachs & O'Connell, for Michigan State AFL-CIO.
*350 Tom Downs, for Marvin R. Stempien, former chairman of apportionment committee of State house of representatives.
Charles A. Larnard, for Michigan State Association of Supervisors.
Vander Veen, Freihofer & Cook, for Kent County.
Statute and plan declared unconstitutional February 19, 1968. See 9 Mich. App. 349.
Provision of State Constitution allocating 1 member of county board of supervisors to each township declared unconstitutional.
ON REHEARING.
PER CURIAM:
On the basis of the decision of the United States Supreme Court in Avery v. Midland County (1968), 390 U.S. 474 (88 S. Ct. 1114, 20 L. Ed. 2d 45), the majority opinion of this Court in this case reported at 9 Mich. App. 349 is reversed and Const 1963, art 7, § 7, is declared unconstitutional under the Constitution of the United States as interpreted by Avery.
A review of the mandatory guidelines prescribed by PA 1966, No 261, § 4(a) through (h) (CL 1948, § 46.404 [Stat Ann 1968 Cum Supp § 5.359(4)]), convinces us that they meet Federal standards of apportionment and that they are reasonable and proper. We so hold.
A review of the apportionment plan adopted and filed by the board of supervisors of Ontonagon county convinces us that it meets the requirements of PA 1966, No 261,[*] and we so hold.
T.G. KAVANAGH, P.J., and J.H. GILLIS and QUINN, JJ., concurred.
NOTES
[*]  See MCLA § 46.401 et seq. (Stat Ann 1968 Cum Supp § 5.359[1] et seq.).  REPORTER.